Citation Nr: 1209477	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.

2.  Entitlement to service connection for a left leg disorder, for accrued benefits purposes.

3.  Entitlement to service connection for a right knee disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1953 to May 1955.  

This appeal to the Board of Veterans Appeals (Board) arose from a June 2004 rating decision that denied, among other things, the Veteran's claims for entitlement to service connection for bilateral hearing loss, a right knee disorder and a left leg disorder.  The Veteran disagreed and perfected an appeal.  In November 2007, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In February 2008 and January 2010 decisions, the Board remanded the Veteran's claims.

Unfortunately, the Veteran died in July 2010.  His surviving spouse has sought to be substituted as appellant in his pending claim.

Substitution of appellant

If a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 and Supp. 2010).  In the present case, the Veteran's surviving spouse filed her claim for substitution in July 2010.  The Veteran's surviving spouse is a living person eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a)(2)(A), and her claim was received by VA within the period specified by 38 U.S.C.A. § 5121A.  For those reasons, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the November 2011 video hearing that he had been tested for hearing loss "several" times at his employment.  See hearing transcript at page 17.  Those records have not been sought.  The Board understands that Gulf States Steel has closed.  Employee records may still be maintained and may be accessible.  

The Board's July 2010 remand required, among other things, that VA contact the Alabama National Guard Adjutant General for records pertaining to the Veteran's National Guard service.  Specifically, VA was directed to seek verification of "all" periods of Alabama National Guard service including all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

The record shows that VA sent a letter dated April 16, 2010, to the Adjutant General's office in Montgomery, Alabama, requesting records that included records that could provide verification of the Veteran's service.  There is no evidence that a response to the April 2010 letter was received by VA and it appears from the Veteran's VA claims folder that the April 2010 letter was the sole request made by VA.  The provisions of 38 C.F.R. § 3.159(c) specify that when VA is seeking records from a non-Federal agency, such as the Alabama National Guard, "reasonable efforts" to obtain such records "will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request."  The Board remands that claim so that VA can comply with section 3.159.

The Board further observes that other entities within the National Guard system may have records that will enable VA to determine when the Veteran served on active duty, active duty for training and inactive duty for training.  VA should attempt to obtain records regarding the Veteran from the National Guard Bureau, 1411 Jefferson Davis Highway, Arlington, Virginia 22202-3231.  Other relevant records may be obtained from Defense Finance and Accounting Services (DFAS).  

The January 2010 remand also directed VA to write the Veteran and request that he provide records from or authorization to VA to obtain medical records from "Dr. Williams," who the Veteran had mentioned.  Review of the record shows a note dated January 8, 1990, from Gulf State Steel claims personnel that indicates the Veteran was seen by Dr. Phillip Williams on April 10, 1989.  Because the Veteran has maintained that Dr. Williams "operated" on his right knee about six months prior to the December 1986 injury at Gulf State Steel, and because the Veteran was not discharged from the Alabama National Guard until August 1986, records that may be held by Dr. Phillip Williams, if they still exist, may be relevant to the appellant's claim.  The Board notes that a March 1987 record from Dr. Stewart indicates that the Veteran had an "arthroscopic meniscectomy" performed by Dr. Williams.  The appellant should be notified that she can seek those records directly or provide patient record releases to allow VA to make efforts to obtain those records. 

In addition, the appellant should be informed that the majority of the service treatment records from the Veteran's service with the Army could not be located.  She should be informed of the types of evidence that may supplement or substitute for service treatment records, including but not limited to, statements from service medical personnel, certified "buddy" statements or affidavits, accident and police reports, employment-related examination reports, medical evidence from civilian/private hospitals, clinics, and physicians that treated the Veteran during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance-related examination reports.  See M21-1MR, III.iii.2.E.27.b.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the appellant with notice that she may obtain records from Dr. Phillip Williams regarding treatment of her husband's right knee, including records from a 1986 arthroscopic meniscectomy and an April 10, 1989, examination.  The appellant should also be informed of the steps she can take to allow VA to seek the records that may be held by Dr. Williams.  

2.  Request that the appellant obtain or provide releases for Gulf State Steel medical records, including audiological test results, pertaining to the Veteran.

3.  The appellant should also be informed that the majority of the service treatment records pertaining to the Veteran's service with the Army could not be located.  She should be informed of the types of evidence that may supplement or substitute for service treatment records, including but not limited to, statements from service medical personnel, certified "buddy" statements or affidavits, accident and police reports, employment-related examination reports, medical evidence from civilian/private hospitals, clinics, and physicians that treated the Veteran during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance-related examination reports.  See M21-1MR, III.iii.2.E.27.b.  

4.  Comply with 38 C.F.R. § 3.159(c) and, if appropriate, 3.159(e)(1), to seek records from the Alabama National Guard Adjutant General's Office regarding records pertaining to the Veteran that include records to show periods of active duty, ACDUTRA and INACDUTRA served by the Veteran between 1974 and 1986.

5.  Contact DFAS, the National Guard Bureau, the U.S. Army Human Resources Command (Address Code 11) and any other appropriate agency for records showing the periods of active duty, ACDUTRA and INACDUTRA served by the Veteran between 1956 and 1961 (Army Reserve), and 1974 and 1986 (National Guard) (i.e, showing the start date and completion date of periods of active duty, ACDUTRA and INACDUTRA).

6.  After completing the steps described above and any other appropriate development, readjudicate the appellant's claims.  If any benefits sought on appeal remain denied, provide the appellant with a supplemental statement of the case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the appeal for further appellate consideration by the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

